DETAILED ACTION
1.	Applicant's amendments and remarks submitted on June 1, 2022 have been entered. Claims 1-3, 5 and 7-8 have been amended. Claims 1-10 are still pending on this application, with claims 1-2 and 9-10 being rejected and claims 3-8 being objected to. All new grounds of rejection were necessitated by the amendments to claim 1. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
3.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2009/0257617 A1 to Ikeda et al. (“Ikeda”) in view of US Patent No 9621992 B2 to Wang et al. (“Wang”).
As to claim 1, Ikeda discloses a speaker assembly, comprising: a pair of magnets facing each other (47 and 48, see figures 6-7; pg. 2, ¶ 0042); a bobbin disposed between the pair of magnets and formed in a shape of a plate that extends long (51, see figures 6-7; pg. 3, ¶ 0047); a coil formed on at least one surface of the bobbin (52, see figures 6-7; pg. 3, ¶ 0047); a diaphragm fixed to one side of the bobbin, and extending in a direction intersecting a longitudinal direction of the bobbin (31, see figures 6-7; pg. 2, ¶ 0041); a frame disposed between the pair of magnets and the diaphragm (34a and 34b, see figures 6-7; pg. 2, ¶ 0041); and a speaker edge, having one end fixed to the frame and the other end fixed to the diaphragm, wherein the speaker edge is disposed between the frame and the diaphragm and is convexly curved toward the bobbin (41a and 41b, see figure 7; pg. 2, ¶ 0041; pg. 4, ¶ 0064).  
Ikeda does not expressly disclose wherein the speaker edge is disposed between the frame and the diaphragm in the longitudinal direction of the bobbin. However such a configuration is known in the art, as taught by Wang, which discloses a speaker system, and further discloses the speaker edge membrane 108 fixed to the diaphragm 109 in a longitudinal direction and having an arc shape protruding toward the coil (see figures 1-2; col. 2, lines 11-18 and 32-48). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, particularly as such a configuration would allow the edge portion to bend perpendicularly to the vibrating direction of the diaphragm without the edge occupying a radiating area of the diaphragm, thereby improving the active radiating area of the diaphragm (Wang col. 2, lines 32-48).  
As to claim 2, Ikeda in view of Wang further discloses further comprising a damper opposite to the frame with respect to the pair of magnets, fixed to the other side of the bobbin which is opposite to the one side of the bobbin, and providing elasticity to the bobbin (Ikeda 35, see figure 7; pg. 4, ¶ 0061 - ¶ 0062).  


4.	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view Wang and further in view of US Patent Pub No 2002/0118847 A1 to Kam.
As to claim 9, Ikeda in view of Wang discloses the speaker assembly of claim 1 being used in a display device (Ikeda pg. 2, ¶ 0040), but does not expressly disclose the display device comprising: a display panel; a frame connected to the display panel; and the speaker assembly being disposed at a position adjacent to a lower end of the frame. However the structure of the display device and placement of the speaker assembly within the device is known in the art, as taught by Kam, which discloses a similar speaker assembly (see figures 6a-6b) for use in a display device with a panel and a frame (see figure 1; pg. 4, ¶ 0037), and further discloses the speaker being located at various points along the periphery of the frame, including at the lower end of the frame (see figures 1 and 7; pg. 4, ¶ 0037; pg. 5, ¶ 0045). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select when designing a display device with an elongated speaker assembly, as already taught by Ikeda in view of Wang, the motivation being as a matter of design and based on the display device type, as well as the size of the speaker assembly and display frame, and the available space and support structures within the display frame (Kam figures 1-2 and 7-10; pg. 4, ¶ 0038).
As to claim 10, Ikeda in view of Wang and Kam further discloses wherein the diaphragm has a length in a left-right direction of the display panel and has a width in a thickness direction of the display panel (Ikeda figures 1 and 6; Kam elongated shape along the periphery, see figures 6-7).  

Allowable Subject Matter
5.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No 9942663 B1 to Salvatti et al. discloses a speaker assembly with a similar speaker edge configuration as recited in claim 1 (see figure 15).
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652